Citation Nr: 1108231	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  07-18 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypothyroidism.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a left hip disorder.

4.  Entitlement to service connection for an acquired psychiatric disorder, including depression.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 2003 to June 2004, including service in the Southwest Asia Theater of Operations.  The Board notes the Veteran has also had service in the Reserves since January 1985.  

This appeal to the Board of Veterans' Appeals (Board) is from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

Additionally, regardless how a claimed psychiatric disorder was claimed by the Veteran, or was specified in rating decisions, when a claimant makes a claim for a specific psychiatric disorder, the claimant is seeking service connection for an acquired psychiatric disability manifested by psychiatric symptoms, regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the Board has recharacterized the issue for service connection for depression as entitlement to service connection for an acquired psychiatric disorder, including depression. 

The issues of entitlement to service connection for hypertension, a left hip disorder and an acquired psychiatric disorder, including depression, are addressed in the remand portion of the decision below and are remanded to the RO via the Appeals Management Center (AMC), in Washington, DC for additional development and consideration.  


FINDING OF FACT

It is as likely as not the Veteran's hypothyroidism is related to service.



CONCLUSION OF LAW

Resolving all reasonable doubt in her favor, the Veteran's hypothyroidism was incurred in or aggravated by her military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Here, though, the Board need not discuss whether there has been VCAA compliance because the claim is being granted, regardless.  See, e.g., 38 C.F.R. § 20.1102 (2010) (harmless error).

II.  Entitlement to Service Connection for Hypothyroidism 

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

Here, there was no examination at entry into active duty.  The statute provides that the presumption applies when a Veteran has been "examined, accepted, and enrolled for service," and where that examination revealed no "defects, infirmities, or disorders."  38 U.S.C.A. § 1111.  Thus, the statute requires that there be an examination prior to entry into the period of service on which the claim is based.  See Smith v. Shinseki, 24 Vet. App. 40, 45 (2010) (citing Crowe v. Brown, 7 Vet. App. 238, 245 (1994)) (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected" (citing Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991))).  In the absence of such an examination, there is no basis from which to determine whether the claimant was in sound condition upon entry into that period of service on which the claim is based.  See Smith v. Shinseki, 24 Vet. App. at 45; see also Crowe.

Further, the medical evidence clearly shows that the Veteran was diagnosed as having hypothyroidism prior to service, and indeed, she does not contend otherwise.  Instead, she argues that her hypothyroidism was aggravated by her period of active service.  

A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

The presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (holding that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability).  If an increase is shown, the presumption of aggravation may be rebutted only by clear and unmistakable evidence that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b).  

Further, because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2011.  38 C.F.R. § 3.317(a)(1).  

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service-connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).  

A medically unexplained chronic multi symptom illnesses is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi symptom illness.

A "medically unexplained chronic multi symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

Effective September 29, 2010, for purposes of 38 C.F.R. § 3.317, presumptive service connection is warranted for Brucellosis; Campylobacter jejuni; Coxiella burnetii (Q fever); Malaria; Mycobacterium tuberculosis; Nontyphoid Salmonella; Shigella; Visceral leishmaniasis; and West Nile virus.  75 Fed. Reg. 59,968, 59,971 (September 29, 2010) (to be codified at 38 C.F.R. § 3.117(c)(2)).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi symptom illness include, but are not limited to, the following:  (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

As already alluded to, a pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  And, again, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  

The Veteran's STRs note her history and treatment for this disorder prior to and during her period of active duty.   

Further, the Veteran submitted private treatment records from Dr. D.R., dated October 2004 to September 2005, that note the Veteran's history of hypothyroidism and her need for rechecking.

Subsequently, the July 2006 VA examiner confirmed the Veteran's diagnosis of hypothyroidism.  Additionally, the examiner explained that the objective in treating hypothyroidism is restoration of a euthroid state as safely and rapidly as possible with hormone replacements.  Usually, a maintenance dose is given of 50 mcg a day and is increased by 25 or 50 mcg until the desired response is achieved.  The examiner stated that the Veteran's pre-deployment dosage was 50 mcg a day of Synthroid, but her post-deployment dosage is 75 mcg a day.  The examiner then opined that, after a review of the claims file, medical record and literature concerning hypothyroidism, "the pre-existing medical condition. . . is at least as likely as not aggravated during her active military service beyond its natural progression."

Here, there is no inherent reason to question the credibility of the history the Veteran recounted to Dr. D.R. or the VA examiner, especially since, as mentioned, the RO already conceded the history of this disorder prior to the Veteran's October 2003 active duty deployment examination.  There is also no evidence in the record rebutting the VA examiner's favorable opinion that her hypothyroidism was aggravated beyond the natural progression of the disease due to her deployment.  

Certainly then, resolving all reasonable doubt in her favor, it is just as likely as not the Veteran's pre-existing hypothyroidism was aggravated beyond its natural progression.  38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); and Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, service connection is warranted.  Because service connection is being granted on a direct basis, an analysis of whether the provisions of 38 C.F.R. § 3.317 provide a basis for a grant of service connection is unnecessary.


ORDER

Service connection for hypothyroidism is granted.


REMAND

As stated above, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  

The same principles apply for her claims of service connection for hypertension and a left hip disorder as it relates to aggravation of these pre-existing disorders.  In this particular case, the Veteran's October 2001 reserves medical retention examination notes the complaints and histories of hypertension and left hip pain.  

Turning first to the Veteran's claim of entitlement to service connection for hypertension, during service, the Veteran's STRs recorded her blood pressure readings as follows: July 2007, 122/77; September 2003, 131/72; January 2004, 149/89 and also 137/79; February 2004, 141/88 and 134/87; April 2004, 137/80 and 138/90; and, finally, in October 2004, her blood pressure was noted as 121/67.  

The competent evidence of record includes the Veteran's private treatment records following her active duty from Dr. D.R., dated October 2004 to September 2005.  During this time period, the Veteran's blood pressure was 190/100, 158/96, 134/90, 140/84 and the medication prescribed to treat her hypertension was increased.  However, Dr. D.R. does not opine as to whether her hypertension was aggravated by service.  

In this regard, the Board notes that although the Veteran's hypertension pre-existed service, presumptive service connection may be available.  See Splane v. West, 216 F.3d 1058, 1067-69 (Fed. Cir. 2000) (holding that the presumptions set out in 38 U.S.C.A. § 1112 apply to pre-service disabilities, as well as to disabilities first manifested after service).

Additionally, the July 2006 VA compensation examiner noted the Veteran's blood pressure as 134/90.  The examiner also noted the Veteran's history of hypertension and her use of medication for this disease, but specifically stated she was not showing any symptoms at that time.  However, the examiner failed to render an opinion as the etiology of the Veteran's hypertension and the fact that her diastolic pressure readings have been predominantly 90 or greater since her discharge from service, including considering the private treatment records.  

Pursuant to Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), the Court held that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Therefore, an additional VA examination is required to answer this determinative question as to whether her active duty aggravated her pre-existing hypertension beyond the natural progression of the disease.  

Concerning her claim for service connection for a left hip disorder, the Veteran reports that she began suffering from chronic pain associated with this disorder prior to her period of active duty.  In fact, as reported in her October 2001 examination, she lists pain associated with her left hip.  Consequently, she states that her period of active duty caused the pre-existing disorder to increase in severity in service beyond their natural progression.  

Furthermore, post-service private medical records from Dr. D.R. also show her continued complaints following her discharge from service.  However, the treatment records do not provide a cause or other medical opinion as to the etiology of the Veteran's current disorder.  

Additionally, the July 2006 VA compensation examination reported that the x-rays conducted of the left hip failed to show any significant osseous, articular or soft tissue abnormalities.  However, the examiner also noted that the left hip has additional loss and decreased range of motion due to fatigue and lack of endurance after repetitive motions.  Finally, the examiner failed to address aggravation as a theory of entitlement to service connection or any theory of entitlement concerning this disorder or to render an opinion as to the seemingly inconsistent findings of normal x-rays but also loss and decrease in range of motion during testing.  

As discussed above, because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established for this disability under 38 C.F.R. § 3.317.  The Board notes that the Veteran does not have a current diagnosis of any left hip disorder, according to the July 2006 VA compensation examination.  Further, the Board notes that this issue was not adjudicated under the provisions of 38 C.F.R. § 3.317.  Therefore, a remand of this issue for consideration under all applicable laws is warranted.

Accordingly, an additional VA compensation examination is required prior to adjudicating this claim.  See Barr, 21 Vet. App. at 311.  

Turning next to the Veteran's claim of service connection for an acquired psychiatric disorder, including depression, she contends this disorder is due to service or, alternatively, a result of her service connected disabilities.  And, since the Board has granted her claim for service connection for hypothyroidism, this additional development is required.  

Here, the medical evidence in the file concerning the Veteran's claim for an acquired psychiatric disorder, diagnosed as depression, is the post-service private treatment records from Dr. D.R., dated from October 2004 to September 2005, note her complaints of depression since returning from active duty.  Dr. D.R.'s initial assessment in October 2004 is listed as depression.  Further, the July 2006 VA compensation examiner notes the Veteran's complaints of depression and also her reported history that she was prescribed antidepressants for that disorder.  It therefore first needs to be confirmed she has depression.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability).  See, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that he may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

If it is confirmed after examining the Veteran on remand that she has depression, then a medical nexus opinion would be additionally needed to determine the etiology of this disorder - and specifically insofar as whether it originated during her military service or is otherwise related to her military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with the laws and regulation relating to claims of service connection based on service in the Southwest Asia theater of operations, e.g., 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

2.  Associate any pertinent outstanding records with the claims folder.

3.  Schedule the Veteran a VA examination to determine whether her hypertension is related to service.  The claims folder should be made available and reviewed by the examiner, who must state whether the Veteran's hypertension increased in severity during service or within the first post-service year.  In responding to this question, the examiner must specifically discuss the October and December 2004 medical records of Dr. David Rhyne that show elevated blood pressure readings and an increase in the Veteran's hypertension medications.  All findings and conclusions should be set forth in a legible report.

4.  Specifically concerning the claim for service connection for a left hip disorder, schedule the Veteran a VA examination to determine whether she has this disorder.  The examiner must state whether the Veteran's symptoms-including the pain she is experiencing-is attributable to a known clinical diagnosis concerning her left hip.  If any left hip disorder is determined to be attributable to a known clinical diagnosis, it should be determined whether it is at least as likely as not that the disorder was caused by or aggravated by service.  In offering this assessment, the examiner must acknowledge and discuss the Veteran's report regarding the onset and chronicity of her hip problems.

Alternatively, the examiner must comment as to whether it is at least as likely as not that any hip disorder found on examination can be otherwise related to the Veteran's period of active service, and particularly to her service in the Southwest Asia Theater of Operations.

5.  Schedule the Veteran for a VA examination to determine whether she has psychiatric disability, to include depression that is related to or had its onset in service.  The claims folder should be made available and reviewed by the examiner.  All necessary tests should be conducted.  The examiner must opine as to whether any psychiatric disability found to be present is related to service, to include the Veteran's service in the Persian Gulf.  The examiner is also asked to determine whether the Veteran's depression, if diagnosed, is secondary to, i.e., proximately due to, the result of, or chronically aggravated by an already service-connected disability, including to her now service-connected hypothyroidism.

5.  Then readjudicate the appeal.  If these claims are not granted to the Veteran's satisfaction, send her a SSOC and give her an opportunity to submit additional evidence or argument in response before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


